Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 40-50, 53 and 87 are allowed.
Following are the examiner's reasons for allowance: 
The 3GPP documents including R1-1714248, R1-1717301et al. were found to have taught or suggested several of the features found in at least the previous independent claims. Claims 51 and 52 were objected to for being dependent on a rejected base claim but comprised allowable subject matter. (See previous office action mailed 12/30/2020).
The subject matter of previous claims 51 and 52 comprised the steps of indicating a default beam and a transmission beam for a beam determination entry, receiving a HARQ NACK and selecting the default beam based on the NACK. The prior art of record, alone or in combination, fails to teach those features, when taken in context of the entire claim, found in amended independent claims 40 and 87.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643